Citation Nr: 0608041	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  01-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for undiagnosed illness 
manifested by headaches, fatigue, skin rash, shortness of 
breath, memory loss, muscle pains, and joint pains.

2.  Entitlement to service connection for a nervous disorder, 
to include dysthymia and major depression.

3.  Entitlement to service connection for residuals of a back 
injury. 

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for urinary tract 
infection.




REPRESENTATION

Appellant represented by:	W. J. Wheaton, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service in the Persian Gulf 
from July 1991 to April 1992.

This appeal arises from December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that determined that claims of 
entitlement to service connection for fatigue, memory loss, 
headaches, nausea, skin disorder, hair loss, weight loss and 
loss of appetite, urinary tract infection, depression, and 
insomnia-all claimed due to undiagnosed illness, were not 
well-grounded.  The decision also determined that a claim of 
entitlement to service connection for residuals of a back 
injury was not 
well-grounded and denied service connection for urinary tract 
infection and insomnia.  The veteran has appealed these 
issues to the Board of Veterans' Appeals (Board).

The procedural history of the case is complex.  The veteran's 
original April 1994 claim for service connection led to the 
December 1995 rating decision.  In February 1996, the 
veteran's attorney submitted a notice of disagreement (NOD).  
In May 1996, the attorney clarified that the NOD included 
only the issues of service connection for a urinary tract 
infection, depression, insomnia, a back injury, and the 
Persian Gulf-related illnesses "particularly skin rash, 
headaches, shortness of breath and cough."  The claims file 
contains no statement of the case (SOC) addressing these 
issues; however.

The claims file contains an April 1997 SOC that addresses 
whether new and material evidence had been received to reopen 
claims of entitlement to service connection for urinary tract 
infection, depression, insomnia, and for a back condition; 
however, as noted above there is no indication that a prior 
SOC addressing service connection had ever been issued.  

In October 2000, the Board noted the veteran's timely NOD 
(although the purported NOD was submitted subsequent to the 
original NOD) and assumed jurisdiction over the issues of 
service connection for undiagnosed illnesses manifested by 
headaches, fatigue, memory loss, shortness of breath, muscle 
and joint pains, and a skin condition, and whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for major depression.  The 
Board remanded these issues for an SOC.  

In August 2001, the RO issued an SOC that addressed service 
connection for undiagnosed illnesses manifested by headaches, 
fatigue, memory loss, shortness of breath, muscle and joint 
pains, and a skin condition.  The veteran filed a timely 
substantive appeal for service connection for undiagnosed 
illnesses.

In June 2003 (and in compliance with the Board's 
instruction), the RO issued an SOC that addresses whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for major depression.  The 
veteran submitted a timely substantive appeal.  However, the 
Board has recharacterized the issue on page 1 of this 
decision as one of service connection for a nervous disorder, 
to include dysthymia and major depression as there is no 
prior final decision on the matter.  This will be addressed 
further in the REMAND portion of the decision.

No SOC has been issued addressing entitlement to service 
connection for residuals of a back injury, for insomnia, and 
for urinary tract infection, and it is not clear that the 
veteran has withdrawn his NOD with respect to these issues.  
Thus, a remand is necessary so that the RO can issue an SOC.  
38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999). 

An appeal for an earlier effective date for grant of pension 
benefits was decided by the Board in October 2000.  Thus, 
that issue is no longer before the Board.  

The issues of entitlement to service connection for muscle 
and joint pains, claimed due to undiagnosed illness, for 
dysthymia, major depression, or other nervous disorder, and 
entitlement to service connection for residuals of a back 
injury, for insomnia, and for urinary tract infection are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran of any 
further action required of him.

During the recent video conference hearing before the 
undersigned, the veteran raised the issue of service 
connection for alopecia.  This is referred to the RO for 
appropriate action.  Since the most recent supplemental SOC 
(SSOC), the veteran submitted additional medical evidence and 
a waiver of his right to initial RO consideration of that 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify to veteran of the 
evidence necessary to substantiate the claims and to assist 
him by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The veteran is a Persian Gulf War veteran.  

3.  The veteran's headaches, fatigue, skin rash, shortness of 
breath, and memory loss, are each chronic, are each at least 
10 percent disabling, and have not been attributed to any 
known clinical diagnosis.  


CONCLUSION OF LAW

Chronic headaches, fatigue, skin rash, shortness of breath, 
and memory loss, due to undiagnosed illnesses were in 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1111, 1113, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision 
regarding the issues addressed in this decision, further 
assistance is unnecessary.  



Service Connection for Undiagnosed Illnesses

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

In July 1991, the veteran underwent a complete medical 
examination and was found to be sound at the time that his 
reserve unit was called to active military service for Desert 
Shield/Desert Storm.  Skin pustules were noted in the beard 
area in September 1991 and were diagnosed as 
pseudofolliculitis barbae (PFB).  In April 1992, the veteran 
complained of insomnia and low back pain after lifting heavy 
objects.  His July 1992 separation examination report is 
negative for any relevant abnormality.  The veteran's 
military records reflect that he served in the Persian Gulf 
War and that he received the Southwest Asia Service Medal 
with one bronze service star.  

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2006.  

For purposes of this regulation, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuro-psychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
and lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2005).

In explanatory materials published in the Federal Register 
when section 3.317 was issued, VA explained:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

The regulation envisages service connection for symptoms 
reported by the veteran where independently observed or 
verified.  The veteran maintains that he has undiagnosed 
illnesses manifested by neurologic and other signs and 
symptoms such as headaches, fatigue, skin rash, shortness of 
breath, memory loss, muscle pains, and bilateral knee and 
elbow pains.  Health professionals disagree on the possible 
etiology of some of these symptoms; however, persuasive 
evidence that some of these are manifestations of an 
undiagnosed illness or illnesses has been presented.  Under 
the circumstances, the provisions of 38 C.F.R. § 3.317 are 
for application.

Headaches

The first question is whether headaches is a disability 
within the meaning of 38 C.F.R. § 3.317.  That regulation 
requires that the veteran exhibit objective indications of 
chronic disability manifested by one or more signs or 
symptoms listed in the regulation to a degree of 10 percent 
prior to December 31, 2006.  The list supplied at 38 C.F.R. 
§ 3.317(b) mentions headaches.

A November 1994 VA Persian Gulf War Registry examination 
report does not mention a complaint of headaches or any 
history of a head injury.  A February 1995 VA examination 
report reflects no mention of headaches, nor does it mention 
any previous, 1994 head injury.  An April 1997 outpatient 
treatment report reflects that the veteran had reportedly had 
a 1994 closed head injury, which tended to "confound" his 
claim of memory loss due to undiagnosed illness.  The report 
contains an assessment of "Possible Gulf War syndrome" but 
does not mention headaches.  A December 1998 VA outpatient 
treatment report reflects, "the neurological diagnosis is 
vascular tension type headaches"  

The private medical evidence includes a November 1998 Boston 
Medical Center (BMC) report that addresses headaches.  The 
report reflects that the veteran described his headaches in 
detail.  No diagnosis was offered, although the physician 
thought the headaches might be related to tension.  

A December 1999 Emmanuel Hospital report reflects an 
assessment of headache syndrome, common migraine, with or 
without musculoskeletal trigger with associated muscle 
contraction headache.  In May 2000, Abraham Swartz, M.D. 
reported having treated the veteran since 1990 and that there 
was no diagnosis for his headaches.

According to a January 2000 VA neurological compensation 
examination report, upon examination of the veteran and a 
review of the medical history, the veteran's undiagnosed 
illnesses included "Headaches which have a tension quality 
to them."  The examiner also stated that headaches may be 
compounded by prior head injury and depression.

According to a January 2000 VA respiratory compensation 
examination report, the veteran was taking Midrin for 
headaches, although no diagnosis was offered.  A February 
2000 VA Gulf War Guidelines compensation examination report 
does not mention headaches.  

An April 2001 VA neurology clinic report notes that the 
veteran was followed for headaches and other symptoms.  The 
Associate Chief of the Neurology Service stated, "I reviewed 
his symptoms and the history on the visit March 22."  "He 
has no fixed neurologic signs."  "It is my medical opinion 
that [the veteran] suffers from symptoms of the Gulf War 
syndrome."

In July 2001, the veteran submitted medical extracts that 
comment on increased pathology seen among war veterans and 
Persian Gulf War veterans.  

According to acquaintances of the veteran, he complained of 
headaches after returning from the Persian Gulf.  

According to an April 2005 VA general medical compensation 
examination report, the main complaints included headaches.  
Upon review of the medical history and examination of the 
veteran, the relevant impressions were: (1) undiagnosed 
medical illness; (2) history of chronic headaches, fatigue, 
unclear cause.

According to a May 2005 VA Persian Gulf Clinic report, the 
veteran developed chronic, daily headaches while stationed in 
the Persian Gulf.  The assessment was Gulf War illnesses with 
persistence of symptoms; depression.  

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge that headaches began while in 
Persian Gulf War where he breathed oil smoke fumes.  He 
testified that he had daily headaches controlled by 
medication.  

Headaches have been reported over the course of years and 
have not been attributed to a known diagnosis, even after 
specialized medical examination.  No evidence tends to show 
that the veteran does not have headaches.  The Board finds 
unequivocal evidence of a chronic condition, that is, it has 
existed for more than six months and, it has not been 
attributed to a known diagnosis.  

Headaches are manifested to a degree of at least 10 percent 
where there are characteristic prostrating attacks averaging 
one in two months over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2005).  The Board finds that 
headaches that are at least 10 percent disabling have been 
shown.  Evidence of a supervening condition, willful 
misconduct or evidence tending to show that the condition was 
not incurred during active military service in Southwest Asia 
has not been presented.  

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the evidence favors 
the claim of entitlement to service connection for headaches 
as an undiagnosed illness.  Service connection is therefore 
granted.

Fatigue

The first question is whether fatigue is a disability within 
the meaning of 38 C.F.R. § 3.317.  The list supplied at 
38 C.F.R. § 3.317(b) mentions fatigue.

VA medical records reflect complaints of fatigue.  A November 
1994 VA Persian Gulf Registry examination report mentions 
fatigue.  The relevant assessment was complaint of fatigue, 
insomnia, and anorexia.  

A February 1995 VA examination report reflects no mention of 
fatigue, although a complaint of weakness was made.  The 
relevant diagnosis was "weakness, cause unknown."  A 
September 1998 report mentions a complaint of chronic 
fatigue.  A November 1998 report notes that causative factors 
for chronic fatigue were Gulf War service, depression, and 
past head injury.    

According to a January 2000 VA respiratory compensation 
examination report, the veteran had chronic fatigue since 
serving in the Gulf.  Moreover, his reported shortness of 
breath was hard to distinguish from his fatigue.  A December 
1999 chest X-ray was normal.  The relevant impressions were 
shortness of breath of unknown etiology; and, chronic 
fatigue.  

According to a January 2000 VA neurological compensation 
examination report, upon examination of the veteran and a 
review of the medical history, the veteran's undiagnosed 
illnesses included fatigue  

A February 2000 VA Gulf War Guidelines compensation 
examination report mentions a complaint of fatigue but does 
not offer a diagnosis. 

An April 2001 VA neurology clinic report notes that the 
veteran complained of malaise and other symptoms.  The 
Associate Chief of the Neurology Service stated, "I reviewed 
his symptoms and the history on the visit March 22."  "He 
has no fixed neurologic signs."  "It is my medical opinion 
that [the veteran] suffers from symptoms of the Gulf War 
syndrome."

According to an April 2005 VA general medical compensation 
examination report, the main complaints included chronic 
fatigue.  Upon review of the medical history and examination 
of the veteran, the relevant impressions were: (1) 
undiagnosed medical illness; (2) history of chronic 
headaches, fatigue, unclear cause.

According to a May 2005 VA Persian Gulf Clinic report, the 
veteran developed fatigue.  The assessment was Gulf War 
illnesses with persistence of symptoms; depression.  

The private medical evidence includes a November 1998 BMC 
report that addresses fatigue.  No diagnosis was offered, 
although the physician reported, "Fatigue/dyspnea.  Thought 
to be related to Persian Gulf exposure."  In May 2000, Dr. 
Swartz reported having treated the veteran since 1990 and 
opined that there was no diagnosis for his fatigue.

The lay evidence includes the veteran's testimony and claims 
and statements of the veteran and others.  The veteran 
mentioned fatigue in his original April 1994 service 
connection claim.  According to acquaintances of the veteran, 
he complained of fatigue after returning from the Persian 
Gulf.  In October 1998, the veteran reported continued 
fatigue.  In December 2005, the veteran testified before the 
undersigned that fatigue began while in Persian Gulf War and 
that he breathed oil smoke fumes while there.  

Fatigue has been reported over the course of years and has 
not been attributed to a known diagnosis, even after 
specialized medical examination.  No evidence tends to show 
that the veteran does not have fatigue.  The Board finds 
unequivocal evidence of a chronic condition manifested by 
fatigue.  It has existed for more than six months and it has 
not been attributed to a known diagnosis.  

Although the VA Schedule for Rating Disabilities (Rating 
Schedule) contains no separate diagnostic code for fatigue, 
under Diagnostic Code 7700 anemia warrants a 10 percent 
rating where symptoms such as weakness or easy fatigability 
exist.  Under Diagnostic Code 6354, a 10 percent rating is 
warranted for chronic fatigue syndrome where there is 
debilitation due to such symptoms as inability to 
concentrate, forgetfulness, confusion, or a combination of 
other signs and symptoms.  Considering these provisions, the 
Board finds that the veteran's fatigue has been shown to be 
manifested to a degree of 10 percent within applicable time 
limits.  Evidence of a supervening condition, willful 
misconduct or evidence tending to show that the condition was 
not incurred during active military service in Southwest Asia 
has not been presented.  

In this case, the veteran has repeatedly asserted his fatigue 
to his medical examiners, who have not voiced any 
disagreement with his assessment.  The Board finds that there 
has been independent verification of fatigue.  

The regulatory requirements for presumptive service 
connection for fatigue have been met.  Service connection is 
therefore granted for undiagnosed illness manifested by 
fatigue.  

Skin Rash

The list of chronic manifestations of undiagnosed illnesses 
supplied at 38 C.F.R. § 3.317(b) mentions signs or symptoms 
involving skin.

VA medical records reflect complaints of skin rashes.  A 
November 1994 VA Persian Gulf Registry examination report 
mentions a rash on the neck, but no diagnosis was offered.  

A February 1995 VA examination report reflects mentions 
occasional heat rashes under the collar; however none was 
currently present.  A March 1996 VA dermatology report notes 
the presence of ringed lesions on the back of the neck and on 
the right thorax.  The assessment was tinea corporis.  

The private medical evidence includes a November 1998 BMC 
report that addresses skin itching.  The physician noted that 
no abnormality was seen that day, but that a prescription of 
Atarax(r) was written for possible pruritis Ani.  
Hyperbilirubinemia was to be ruled out as a cause.  A 
December 1998 BMC report notes dry/itchy skin.  A physician 
felt that this probably represented xerosis.  In February 
1999, the veteran cancelled a BMC dermatology appointment.  

According to a January 2000 VA neurological compensation 
examination report, the veteran reported burning skin and 
intermittent rash.  The physician observed a rash on the 
scalp with hair loss in the region of the rash.  The 
physician termed the condition "patches of alopecia in the 
right scalp area."  The impression, however, was simply 
"skin rashes."    

A February 2000 VA Gulf War Guidelines compensation 
examination report does not mention any skin disorder. 

In May 2000, Dr. Swartz reported having treated the veteran 
since 1990 and that there was no diagnosis for his skin 
itching.

An April 2001 VA neurology clinic report notes that the 
veteran complained of rash and other symptoms.  The Associate 
Chief of the Neurology Service stated, "I reviewed his 
symptoms and the history on the visit March 22."  "He has 
no fixed neurologic signs."  "It is my medical opinion that 
[the veteran] suffers from symptoms of the Gulf War 
syndrome."

An April 2005 VA general medical compensation examination 
report mentions a history of skin rashes of the face and 
abdomen with no present rash seen.  

A May 2005 VA Persian Gulf Clinic report does not mention a 
skin problem.  

The lay evidence includes the veteran's statements and 
testimony.  The veteran mentioned a skin disorder in his 
original April 1994 service connection claim.  According to 
acquaintances of the veteran, he had rashes and itching, 
although it is not clear that they personally observed these 
symptoms.  In May 2000, the veteran's sister reported that 
the veteran's rashes seem to have gotten better, although he 
still scratched.

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge that rashes that itched and 
burned had appeared on the face, neck, and stomach area, but 
were not currently active.  He testified that he first 
noticed these rashes while in the Persian Gulf.  He had not 
seen a rash in the recent six months; however the rashes 
appeared to be more severe in the summer months.  

Skin rash has been reported over the course of years and has 
not been attributed to a known diagnosis, even after 
specialized medical examination.  Skin dryness (xerosis) and 
possible tinea infection have been noted; however, no medical 
evidence attributes skin rash to xerosis or to tinea 
infections.  No evidence tends to show that the veteran does 
not have a cyclical skin rash.  The Board finds unequivocal 
evidence of a cyclical but chronic skin condition, that is, 
it has existed for more than six months and, it has not been 
attributed to a known diagnosis.  

The Rating Schedule contains a diagnostic code for dermatitis 
or eczema.  Pursuant to the former criteria of Diagnostic 
Code 7806, a 10 percent rating is warranted where there is 
itching of an exposed or extensive area.  Considering these 
provisions, the Board finds that a skin rash has been 
manifested to a degree of 10 percent within applicable time 
limits.  Evidence of a supervening condition, willful 
misconduct or evidence tending to show that the condition was 
not incurred during active military service in Southwest Asia 
has not been presented.  

The regulatory requirements for presumptive service 
connection for a skin rash have been met.  Service connection 
is therefore granted for undiagnosed illness manifested by a 
skin rash.  



Shortness of Breath

The list supplied at 38 C.F.R. § 3.317(b) mentions signs or 
symptoms involving the respiratory system (upper or lower).

VA medical records reflect complaints of shortness of breath.  
A November 1994 VA chest X-ray showed a left lung density of 
unknown etiology.  This triggered a pulmonary function test 
which showed normal spirometry.  A November VA Persian Gulf 
Registry examination report reflects that the veteran 
complained of shortness of breath with exertion since 1992.  
The relevant assessment was complaint of shortness of breath.  

A February 1995 VA examination report does not mention 
shortness of breath.  An August 20, 1996, VA mental health 
outpatient treatment report notes increased daytime 
sleepiness.  

The private medical evidence includes a November 1998 BMC 
report that addresses dyspnea.  The physician stated 
"Nothing on physical exam to suggest a cause."  The 
physician also stated, "One can wonder whether or not a 
Persian Gulf exposure could be the cause of his symptoms of 
fatigue, given his shortness of breath and skin problems."  
No diagnosis was offered, although the physician reported, 
"Fatigue/dyspnea.  Thought to be related to Persian Gulf 
exposure."  BMC also treated the veteran for an acute upper 
respiratory infection during that time.  

The lay evidence includes the veteran's and others' 
statements.  The veteran did not mention shortness of breath 
in his original April 1994 service connection claim.  
According to acquaintances of the veteran, he complained of 
difficulty breathing and of being out of breath after 
returning from the Persian Gulf.

According to a January 2000 VA respiratory compensation 
examination report, the veteran had intermittent shortness of 
breath for the recent 5 years.  Shortness of breath was noted 
to be hard to distinguish from fatigue.  There was no obvious 
aggravator and shortness of breath was unrelated to exertion.  
The veteran denied chronic coughing or wheezing.  He reported 
that he stopped smoking in October 1999.  A December 1999 
chest X-ray was normal.  The relevant impression was 
shortness of breath of unknown etiology.  

According to a January 2000 VA neurological compensation 
examination report, upon examination of the veteran and a 
review of the medical history, the veteran's undiagnosed 
illnesses included dyspnea and shortness of breath.  The 
physician noted that a stress test was stopped due to 
fatigue.  The veteran had complained of chest discomfort 
prior to the test, but none during the test.  

A February 2000 VA Gulf War Guidelines compensation 
examination report mentions a complaint of fatigue but does 
not mention shortness of breath. 

An April 2001 VA neurology clinic report notes that the 
veteran complained of somatic symptoms, although shortness of 
breath was not specifically noted.  The Associate Chief of 
the Neurology Service stated, "I reviewed his symptoms and 
the history on the visit March 22."  "He has no fixed 
neurologic signs."  "It is my medical opinion that [the 
veteran] suffers from symptoms of the Gulf War syndrome."

An April 2002 VA assessment notes that the veteran was still 
smoking.  He had reported recent bouts of light headedness.  
New onset bradycardia was found.  A January 2003 report notes 
hyposomnelence.  

According to an April 2005 VA general medical compensation 
examination report, the veteran had not smoked in three 
months.  He reported dyspnea on exertion.  His main 
complaints were chronic fatigue and headaches.  Upon review 
of the medical history and examination of the veteran, the 
relevant impression was undiagnosed medical illness.

A May 2005 VA Persian Gulf Clinic report does not mention 
shortness of breath or dyspnea. 

A May 2005 VA mental health clinic report notes memory 
problems dating back to active service.  The Axis I 
diagnostic impression was dysthymia.  

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge that shortness of breath began 
while in Persian Gulf War in about October or November 1991.  
He testified that it comes and goes.  

Shortness of breath has been reported over the course of 
years and has not been attributed to a known diagnosis, even 
after specialized medical examination.  Physicians have found 
it difficult to distinguish from fatigue, however.  No 
evidence tends to show that the veteran does not have 
intermittent shortness of breath.  The Board finds adequate 
evidence of a chronic condition, that is, it has existed for 
more than six months and, it has not been attributed to a 
known diagnosis.  

The Rating Schedule contains no diagnostic code for dyspnea.  
Sleep apnea, under Diagnostic Code 6847, warrants a 30 
percent rating for persistent daytime hypersomnolence.  
Diagnostic codes for interstitial lung disease warrant a 
minimum 10 percent rating where pulmonary functions are 
mildly impaired.  38 C.F.R. § 4.97, Diagnostic Codes 6825, 
et. seq.  

Considering these provisions, the Board finds a basis upon 
which to ascribe a minimum 10 percent rating to the veteran's 
shortness of breath.  An August 1996 VA outpatient treatment 
report that mentions increased daytime sleepiness suggests 
persistent daytime hypersomnolence.  Resolving any remaining 
doubt in favor of the veteran, the Board finds the regulatory 
requirements for presumptive service connection for shortness 
of breath have been met.  After considering all the evidence 
of record, including the testimony, the Board finds that the 
evidence favors the claim.  Service connection for shortness 
of breath due to undiagnosed illness must therefore be 
granted.  



Memory Loss

The list supplied at 38 C.F.R. § 3.317(b) mentions 
neuropsychological signs or symptoms.

A September 1994 VA medical report notes a diagnostic 
impression of depression.

A November 1994 VA Persian Gulf Registry examination report 
notes a complaint of memory loss.  The relevant assessments 
appear to be depression and rule out post-traumatic stress 
disorder (PTSD).  

A February 1995 VA compensation and pension examination 
report reflects that the veteran felt that his memory was not 
as good as it once was.  No relevant diagnosis was offered.  

An April 1997 VA outpatient treatment report reflects that a 
complaint of memory loss was confounded by evidence of a head 
injury in 1994.  A November 1998 report notes that several 
causative factors should be considered for short term memory 
loss, including Gulf War service, depression, and past head 
injury.  A December 1998 VA report notes that there was no 
neurological issue other than headache.  

According to a January 2000 VA neurological compensation 
examination report, the veteran reported having developed 
memory problems and other symptoms while in the Gulf.  His 
past history was significant for depression, head injury, and 
remote history of polysubstance abuse.  Even though the 
neurologist considered the medical history, the overall 
impression included undiagnosed illness consisting of memory 
problems and added that memory loss may be compounded by 
prior head injury and depression.

A February 2000 VA Gulf War Guidelines compensation 
examination report mentions that the veteran felt that memory 
problems began during service in Saudi Arabia.  At the time, 
he assumed that memory problems would clear.  The examiner 
noted a hint of possible past brain injury, including 
cerebrovascular accident (CVA) or head trauma; however, there 
was insufficient proof of either.  Also, the examiner 
specifically noted that a December 1998 VA report states that 
there was no neurological issue other than headache.  

The private medical evidence includes a May 2000 report from 
Dr. Swartz, who noted the veteran's complaints of various 
cognitive difficulties, such as inattention, memory loss, and 
insomnia.  Dr. Swartz concluded that there was no diagnosis 
for his various symptoms.

The private medical evidence includes an article that notes 
that Persian Gulf veterans are more likely to report 
cognitive dysfunction.  

The VA examiner noted that recent memory problems reportedly 
included forgetting to sign out at least four times from VA 
facilities.  The examiner also noted a history of depression 
and substance abuse, both of which were known to cause memory 
problems, and concluded that there was insufficient evidence 
of an etiology independent of depression and substance abuse.  
The examiner, apparently unaware of the January 2000 VA 
neurology examination report, recommended a 
neuropsychological evaluation to evaluate the veteran's 
memory functioning.

A November 2000 VA biopsychosocial assessment found recent 
memory impairment and impaired intellectual functioning.  The 
Axis I diagnoses were major depressive disorder with 
psychotic features; and, rule-out schizoaffective disorder 
[,] polysubstance dependence. 

A December 2000 VA general medical health note and other VA 
reports reflect a history of bipolar disorder and depressive 
episodes, low energy, poor memory, poor concentration, and 
mood swings.  The diagnosis was affective psychosis, not 
otherwise specified (NOS).

An April 2001 VA neurology clinic report notes that the 
veteran complained of memory loss and other symptoms.  The 
Associate Chief of the Neurology Service stated, "I reviewed 
his symptoms and the history on the visit March 22."  "He 
has no fixed neurologic signs."  "It is my medical opinion 
that [the veteran] suffers from symptoms of the Gulf War 
syndrome."

An April 2005 VA general medical compensation examination 
report, does not address memory loss.  

According to a May 2005 VA Persian Gulf Clinic report, the 
veteran developed memory loss for recent events.  Reportedly, 
his disorientation was so severe that he was unable to drive 
his car without becoming lost.  The assessment was Gulf War 
illnesses with persistence of symptoms; depression.  

A May 2005 VA mental health clinic consultation notes 
complaint of memory loss and offers an Axis I diagnostic 
impression of dysthymia and rule out PTSD.  The report notes 
that the case was referred to Dr. [] for memory assessment.

The competent lay evidence includes letters from 
acquaintances who reported observable memory problems at 
various times after returning from the Persian Gulf.  In 
December 2005, the veteran testified before the undersigned 
that short term memory loss began while in Persian Gulf War 
and has been present ever since. 

Memory loss has been reported over the course of years.  No 
medical report tends to show that the veteran does not have 
memory loss, although not all reports mention a complaint of 
memory loss.  The Board finds evidence of chronic memory 
loss, that is, it has existed for more than six months.  The 
question in the case is whether memory loss is attributable 
to a known diagnosis, such as depression.  The most 
persuasive evidence for attributing memory loss to a 
diagnosed illness is the February 2000 VA Gulf War guidelines 
examination report in which the examiner determined that any 
memory loss was linked to depression and substance abuse.  
The examiner, however, deferred to a neurologist.  The 
neurologist found memory loss to be an undiagnosed illness, 
even after considering a history of depression, head injury, 
and polysubstance abuse.  An April 2001 VA neurology opinion 
agrees.  Thus, even though the medical evidence is in 
controversy, the medical evidence that dissociates memory 
loss from any diagnosed illness is at least as persuasive as 
the evidence that associates memory loss with a diagnosed 
disorder.  

Although the Rating Schedule contains no separate diagnostic 
code for memory loss, under Diagnostic Code 9327, organic 
mental disorder, occupational and social impairment due to 
mild symptoms warrants a 10 percent rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9327.  Also, under the schedule of 
ratings for mental disorders, memory loss is included among 
the symptoms warranting a 30 percent rating.  See 38 C.F.R. 
§ 4.130 (2005).  Furthermore, symptoms such as inability to 
concentrate and forgetfulness warrant a 10 percent disability 
rating under Diagnostic Code 6354.  

Considering these provisions, the Board finds that the 
veteran's memory loss has been shown to be manifested to a 
degree of 10 percent within applicable time limits.  Evidence 
of a supervening condition, willful misconduct or evidence 
tending to show that the condition was not incurred during 
active military service in Southwest Asia does not outweigh 
the competent evidence tending to show that memory loss is 
due to undiagnosed illness.  

The regulatory requirements for presumptive service 
connection for memory loss have been met.  Service connection 
is therefore granted for undiagnosed illness manifested by 
memory loss.  


ORDER

Service connection for an undiagnosed illness manifested by 
headaches is granted.

Service connection for an undiagnosed illness manifested by 
fatigue is granted.

Service connection for an undiagnosed illness manifested by 
skin rash is granted.

Service connection for an undiagnosed illness manifested by 
shortness of breath is granted.

Service connection for an undiagnosed illness manifested by 
memory loss is granted.


REMAND

Upon review of the evidentiary record, it is unclear for 
which muscles and joints the veteran seeks service connection 
due to undiagnosed illness.  According to a 1994 Persian Gulf 
Registry examination, the left hip was painful.  In October 
1998, he requested service connection for "muscle and joint 
soreness."  He once mentioned shin pains.  An April 2001 VA 
neurology clinic report notes somatic pains.  The veteran 
named both knee and elbow joints according to his December 
2005 testimony.  Prior to adjudication it would be helpful if 
the veteran indicated all painful muscles and joints, so that 
they may be examined by a qualified examiner.

In reference to the veteran's claims for service connection 
for dysthymia, major depression, or other nervous disorder, 
the Board accepts prior issuances and submissions as adequate 
to perfect an appeal of this issue.  VA has not yet requested 
a medical opinion that addresses whether any diagnosed mental 
disorder was caused by active service, or whether any 
service-connected disability has caused or aggravated any 
mental disorder.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d) (West 2002).  

Concerning service connection claims for residuals of a back 
injury, insomnia, and urinary tract infection, an SOC 
addressing these issues must be issued.  Manlincon v. West, 
12 Vet. App. 238 (1999).  However, these issues will be 
returned to the Board after issuance of the SOC only if 
perfected by filing a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for 
VA examinations, by appropriate 
specialists, to assess the nature and 
severity of the veteran's claims 
disabilities related to muscles and 
joints pains.  The claims file should be 
made available to the examiners for 
review.  The muscles and joints examiner 
is asked to review the claims file, 
elicit from the veteran a complete 
history of all painful joints and 
muscles, and supply the following 
information:

I.  For each joint and muscle 
reported as painful, address whether 
the pain can be attributed to a 
known clinical diagnosis.  

II.  For any joint or muscle pain 
that can be attributed to a known 
clinical diagnosis, address whether 
it is at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service, or is etiologically related 
to or being aggravated by any 
service-connected disability or 
medication taken for a service-
connected disability.  

III.  The examiner should offer a 
rationale for each conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.

2.  Next, a VA psychiatrist should review 
the claims file, examine the veteran, and 
offer an Axis I diagnosis or diagnoses, 
as appropriate.  For any mental disorder 
found, the psychiatrist should address 
the following:  

I.  Is at least as likely as not (50 
percent or greater probability) that 
any mental disorder became 
manifested during active service or 
within a year of discharge from 
active service?  

II.  For each mental disorder that 
did not become manifested during 
active service or within a year of 
discharge from active service, is it 
at least as likely as not (50 
percent or greater probability) that 
a service-connected disability has 
caused or aggravated the mental 
disorder?  

III. The psychiatrist should offer a 
rationale for each conclusion in a 
legible report.  If any question 
cannot be answered, the psychiatrist 
should state the reason.  

3.  After ensuring that all duty to 
assist and to notify the veteran has been 
accomplished, the RO should issue an SOC 
addressing service connection for 
residuals of a back injury, insomnia, and 
urinary tract infection.  The veteran 
should be informed that, under 38 C.F.R. 
§ 20.302, he has 60 days from the date of 
mailing of the statement of the case to 
file a substantive appeal or a request 
for an extension of time to do so.  If 
the veteran files a substantive appeal, 
this case must be returned to the Board 
if the benefits remain denied.  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should also 
readjudicate the claims of entitlement to 
service connection for chronic joint 
pains and muscle pains due to undiagnosed 
illness and service connection for 
nervous disorder, to include dysthymia 
and major depression.  If any 
determination remains unfavorable to the 
appellant, he and his attorney should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


